Order filed August 12, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00555-CV
                                  ____________

                       LEON LAVIOLETTE, Appellant

                                        V.

                     MICHAEL RUTHERFORD, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-31571

                                   ORDER

      The notice of appeal in this case was filed July 7, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 27, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM